DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (herein “Kimura”; US Pub. No. 2010/0048326 A1) as evidenced by Maruko et al. (herein “Maruko”; US Pat. No. 6,419,595 B1) in view of Mikura et al. (herein “Mikura”; US Pub. No. 2015/0273278 A1).
Regarding claim 1, Kimura discloses a multi-piece solid golf ball comprising a core, an envelope layer, an intermediate layer and a cover (Fig. 2), wherein the core is formed primarily of a base rubber as one or more layer (Fig. 2, item 1 and par. [0030]); the core as a whole has a diameter of at least 30 mm (par. [0025]; noting 15 to 35 mm makes obvious the claimed range); the envelop layer is formed as two layers—an inner envelope layer and an outer envelope layer, the intermediate layer and the cover are each formed as single layers of resin material (Table 4, Example 1, noting an inner envelop, an outer envelope, a single intermediate layer, and a single cover layer, and pars. [0103] and [0113] disclosing “resin” for the latter two), the core has a surface hardness, the sphere obtained by encasing the core with the inner envelope layer (inner envelope layer-encased sphere) has a surface hardness, the sphere obtained by encasing the inner envelope layer-encased sphere with the outer envelope layer (outer envelope layer-encased sphere) has a surface hardness, the sphere obtained by encasing the outer envelope layer-encased sphere with the intermediate layer (intermediate layer-encased sphere) has a surface hardness and the ball has a surface hardness which together satisfy the following condition in which the hardnesses are Shore C hardness values: core surface hardness < surface hardness of inner envelope layer-encased sphere < surface hardness of outer envelope layer-encased sphere < surface hardness of intermediate layer-encased sphere > ball surface hardness (Table 4, Example 1; noting 51 < 89 < 93 < 97 > 86, respectively; noting JIS-C and Shore C are equivalents; see Kato, US Pub. No. 2001/0016521 A1, par. [0021] as evidence of equivalents) and the Shore C hardness value obtained by subtracting the core center hardness from the core surface hardness is 16 or more (par. [0027]; noting 4 to 20 makes obvious the claimed invention); and the envelope layer, the intermediate layer and the cover have respective thicknesses which satisfy the following two conditions: cover thickness < intermediate layer thickness, and outer envelope layer thickness < inner envelope layer thickness (Table 4, Example 1, noting 1.0 < 1.2 and 2.8 < 2.8, respectively).  It is noted that Kimura does not specifically disclose that outer envelope layer thickness < inner envelope layer thickness (i.e. the inner envelope layer is thicker than the outer envelope layer).  However, regarding the exact thickness of each layer as compared to one another (in particular, the two envelope layers), it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that layer thicknesses are a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Kimura which specifically states that thickness of each layer is a result-effective variable used to optimize spin (see pars. [0057], [0102], [0112], and [0132])(see also specifically Maruko, Table 3, Example 2; specifically evidencing that it is well known in the art on a five piece golf ball to have an inner envelope layer thickness greater than the outer envelope layer and intermediate layer).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact thickness of each layer outside the core (and with respect to each other) could be found through routine experimentation in order to optimize the spin on the overall golf ball. Finally, it is noted that Kimura does not specifically disclose that the core center hardness (Cc), core surface hardness (Cs), and hardness at the midpoint between the core surface and the core center (Cm) satisfy the condition: (Cs – Cm)/(Cm – Cc) > 1.9. However, Kimura discloses the use of a multiple piece golf ball (Fig. 1) having a core with some inherent hardness gradient profile that increases form the core center to the surface (par. [0027]).  In addition, Mikura discloses a multi-piece golf ball (par. [0086]) with a core center hardness (Cc), core surface hardness (Cs), and hardness at the midpoint between the core surface and the core center (Cm) satisfy the condition: (Cs – Cm)/(Cm – Cc) > 1.9 (Fig. 5, and Table 3, Example 4; noting (91.2-71.6)/(71.6-62.3)= 2.1).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kimura to utilize a core hardness profile that consistent with Mikura: Table 3, Example 4 because doing so would be a simple substitution of one element (an almost linear core hardness profile) for another (a core hardness profile that increases from the core center to the surface) to obtain predictable results (using an almost linear core hardness profile, so that the core hardness profile increases from the core center to the surface in order to provide greater flight distance – see Mikura: par. [0089]).  
Regarding claim 3, the combined Kimura and Mikura discloses that 0.4 < (OE vh + IE vh)/Core vh <  1.1, where Core vh is the product of the core volume (mm3) multiplied by the Shore C hardness Cm at the midpoint between the core surface and the core center where the core volume (mm3) (Kimura: par. [0025]; noting a core diameter of 32 mm yields a volume of 17,157 mm3, and Mikura: Table 3, Example 4; noting a JIS-C or Shore C of 71.6, so the product is 1,228,462 mm3*JIS-C), IE vh is the product of the inner envelope layer volume (mm3) multiplied by the Shore C hardness at the surface of the inner envelope layer-encased sphere (Kimura: pars. [0057]-[0058]; noting a thickness of 1.4 mm and a hardness of 80 JIS-C to yield 392,749 mm3*JIS-C; the values being obvious based on the broader disclosure), and OE vh is the product of the outer envelope layer volume (mm3) multiplied by the Shore C hardness at the surface of the outer envelope layer-encased sphere (Kimura: pars. [0057]-[0058]; noting a thickness of 1.4 mm and a hardness of 83 JIS-C to yield 478,618 mm3*JIS-C; the values being obvious based on the broader disclosure; so the ultimate value of the equation is (478,618 – 392749)/1,228,462 = 0.7093; within the claimed range).
In the alternative, the Examiner notes that the following variables are known to be result effective variables that can be optimize through routine experimentation:
core diameter (Kimura: par. [0025]; optimized for velocity and spin)
core hardness and hardness gradient (Kimura: pars. [0026]-[0027]; optimized for durability, velocity, and spin)
 inner envelope thickness (Kimura: par. [0057]; optimized for spin)
inner envelope hardness (Kimura: par. [0058]; optimized for durability and feel)
outer envelope thickness (Kimura: par. [0057]; optimized for spin)
outer envelope hardness (Kimura: pars. [0058]-[0059]; optimized for durability and feel)
As such, since all the variables involved in the claimed calculated equation are considered result effective variables in the art, the exact ratio of those variables could be found through routine experimentation in order to optimize durability, spin, feel, and velocity of the golf ball.
Regarding claim 6, the combined Kimura and Mikura discloses that the cover has a surface with from 323 to 380 dimples arranged thereon (Kimura: par. [0138]; noting 280 to 360 make obvious the claimed range).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (herein “Kimura”; US Pub. No. 2010/0048326 A1) as evidenced by Maruko et al. (herein “Maruko”; US Pat. No. 6,419,595 B1) in view of Mikura et al. (herein “Mikura”; US Pub. No. 2015/0273278 A1) and as further evidenced by Watanabe et al. (herein “Watanabe ‘416”; US Pub. No. 2007/0060416 A1).
Regarding claim 4, it is noted that the combined Kimura and Mikura do not specifically disclose letting CL1 be the coefficient of lift at  Reynolds number of 80,000 and a spin rate of 2,000 rpm and CL2 be the coefficient of lift at a Reynolds number of 70,000 and a spin rate of 1,900 rpm, the ball satisfies the following condition: 0.900 < CL2/CL1.  However, Kimura does disclose a golf ball that that would inherently have some CL1 and CL2 (and thus some ratio CL2/CL1) at those spin rates and Reynolds numbers (par. [0138]).  In addition, regarding the exact CL1 and CL2 numbers, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that lift coefficients (including their ratios), at any spin or Reynold’s number, are a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Watanabe ‘416 which specifically states that the lift coefficient is a result-effective variable used to optimize aerodynamic performance based on ball construction (pars. [0034]-[0048]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact values for CL1 and CL2 (and thus their ratio) could be found through routine experimentation in order to optimize the golf ball trajectory based on the construction of the ball.  
Regarding claim 5, it is noted that the combined Kimura and Mikura do not specifically disclose letting CL3 be the coefficient of lift at a Reynolds number of 20,000 and a spin rate of 2,500 rpm and CL4 be the coefficient of lift at a Reynolds number of 120,000 and a spin rate of 2,250 rpm, the ball satisfies the following condition: 1.250 < CL4/CL3 < 1.300.  However, Kimura does disclose a golf ball that that would inherently have some CL3 and CL4 (and thus some ratio CL4/CL3) at those spin rates and Reynolds numbers (par. [0138]).  In addition, regarding the exact CL3 and CL4 numbers, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that lift coefficients (including their ratios), at any spin or Reynold’s number, are a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Watanabe ‘416 which specifically states that the lift coefficient is a result-effective variable used to optimize aerodynamic performance based on ball construction (pars. [0034]-[0048]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact values for CL3 and CL4 (and thus their ratio) could be found through routine experimentation in order to optimize the golf ball trajectory based on the construction of the ball.  

Response to Arguments
Applicant's arguments filed 9/22/22 have been fully considered but they are not generally persuasive. 
With regards to the previous secondary reference Watanabe, the reference has been replaced with Mikura.  As such, all arguments with regards to Watanabe are now moot.
Applicant generally argues that using a linear type increasing core relationship “teaches away” from the claimed invention and is contrary to applicant’s claimed invention (see Remarks, received 9/22/22, pages 6 to 7).  This argument is in no way persuasive.
That is, the new secondary reference Mikura teaches the claimed relationship regarding Cc, Cm, and Cs (Fig. 5 and Table 3, Example 4; see rejection of claim 1 above).  Furthermore, Mikura teaches that Table 3, Example 4 has a R2 value of 0.91.  Turning to  Mikura: par. [0089], Mikura specifically discloses that it is the objective of the invention to have the core hardness “increase linearly or almost linearly”.  Any hardness distribution above a “R2 of 0.90 or higher” can accomplish this objective.  As such, Table 3, Example 4 both clearly meets the claimed limitation, and is considered “linear or almost linear”.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
10/17/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711